EXHIBIT (17)(a)(i) Eaton Vance California Limited Maturity Municipal Income Fund Class A Shares - EXCAX Class B Shares - ELCAX Class C Shares - EZCAX Eaton Vance Massachusetts Limited Maturity Municipal Income Fund Class A Shares - EXMAX Class B Shares - ELMAX Class C Shares - EZMAX Class I Shares - EMAIX Eaton Vance New Jersey Limited Maturity Municipal Income Fund Class A Shares - EXNJX Class B Shares - ELNJX Class C Shares - EZNJX Class I Shares - ENJIX Eaton Vance New York Limited Maturity Municipal Income Fund Class A Shares - EXNYX Class B Shares - ELNYX Class C Shares - EZNYXClass I Shares - ENYIX Eaton Vance Pennsylvania Limited Maturity Municipal Income Fund Class A Shares - EXPNXClass B Shares - ELPNX Class C Shares - EZPNX Class I Shares - EIPNX Mutual funds seeking tax-exempt income and limited principal fluctuation Prospectus Dated August 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 California Fund 3 Massachusetts Fund 7 New Jersey Fund 11 New York Fund 15 Pennsylvania Fund 19 Important Information Regarding Fund Shares 23 Investment Objectives & Principal Policies and Risks 24 Management and Organization 26 Valuing Shares 27 Purchasing Shares 27 Sales Charges 30 Redeeming Shares 32 Shareholder Account Features 33 Additional Tax Information 34 Financial Highlights 37 California Fund 37 Massachusetts Fund 39 New Jersey Fund 41 New York Fund 43 Pennsylvania Fund 45 Eaton Vance State Limited Maturity Municipal Income Funds 2 Prospectus dated August 1, 2010 Fund Summaries Eaton Vance California Limited Maturity Municipal Income Fund The Board of Trustees of the Fund recently approved a proposal to reorganize the Fund into Eaton Vance National Limited Maturity Municipal Income Fund, a series of Eaton Vance Investment Trust, with substantially the same investment objective and principal investment strategies as the Fund. Proxy materials describing the proposed reorganization are expected to be mailed in September 2010 to the Funds record date shareholders. If shareholders of the Fund approve the reorganization, it is expected to be completed in the fourth quarter of 2010. For additional information regarding the investment strategies and principal risks of Eaton Vance National Limited Maturity Municipal Income Fund, please see that funds prospectus, which can be located at http:// funddocuments.eatonvance.com. After the close of business on June 18, 2010, the Fund was closed to new investors. Investment Objective The Funds investment objective is to provide a high level of current income exempt from regular federal income tax and California state personal income taxes, and limited principal fluctuation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $ ,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 30 of this prospectus and page 21 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 2.25% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 3.00% 1.00% Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Management Fees 0.
